DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,100,773. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof.  See claim mapping below.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,100,773 in view of US 2016/0216106 (Motoyama).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims, or obvious variations thereof (see claim mapping below), except for the unlock information includes one or more of a password, a PIN, a code of a specified length, biometric data of the user, or at least a portion of the user profile data.  However, Motoyama discloses a digital locker wherein access is granted upon receiving the access code and the locker controller may unlock the locker [0237].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention and include the unlock access information to include a code, as described in Motoyama, as codes are old and well known to be used to unlock lockers.

Instant Application No. 17/379,243
US Patent No. 11,100,773
1. A locker system for condition-based storing and return of one or more items, the locker system comprising: one or more processors programmed with computer program instructions that, when executed, cause the locker system to: obtain attribute information indicating one or more attributes of an item placed in the locker system; process the attribute information of the item to determine a categorization of the item; provide product/service information related to a product or service for presentation to a user in response to the categorization; assign an item return condition to the item; and cause access rights to the item to be enabled for the user in response to the user satisfying the item return condition.
18. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause operations to be implemented on a computer system, the operations comprising: obtaining, via one or more sensors of a locker system, attribute information indicating one or more attributes of an item placed in the locker system by or behalf of a user; processing the attribute information of the item to determine a categorization of the item; providing product/service information related to a product or service for presentation to the user in response to the categorization of the item; assigning an item return condition to the item in response to receiving user acceptance of the product or service; and causing access rights to the item to be enabled for the user in response to the user satisfying the item return condition.
2. The locker system of claim 1, wherein the one or more processors is caused to: determine the categorization of the item includes determining an item type of the item based on the attribute information and reference information of a reference item of one or more reference items that is accepted for storage; and determine the categorization of the item satisfies one or more categorization conditions based on the item type of the item matching a reference item type of the one or more reference items.
19. The computer-readable medium of claim 18, wherein the categorization of the item is determined based on a type of the item, and wherein the one or more categorization conditions includes one or more types of the item accepted for storage by the locker system.
3. The locker system of claim 1, wherein the one or more processors is caused to: receive unlock information from the user for unlocking the locker system; and cause deactivation of a locking mechanism of the locker system to provide user access to the item in response to (i) receiving the unlock information and (ii) the user satisfying the item return condition.
20. The computer-readable medium of claim 18, the operations further comprising: receiving unlock information from the user for unlocking the locker system; and causing deactivation of a locking mechanism of the locker system to provide user access to the item in response to (i) receiving the unlock information and (ii) the user satisfying the item return condition.
4. A method implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: obtaining, via a locker system, attribute information indicating one or more attributes of an item placed in the locker system; processing the attribute information of the item to determine a categorization of the item; providing product/service information related to a product or service for presentation to a user in response to the categorization; assigning an item return condition to the item; and causing access rights to the item to be enabled for the user in response to the user satisfying the item return condition.
1. A locker system for condition-based storing and return of one or more items, the locker system comprising: one or more processors programmed with computer program instructions that, when executed, cause the locker system to: in response to a physical item associated with a user being placed in the locker system, cause activation of a locking mechanism of the locker system to secure the physical item within the locker system; extract, from images obtained via one or more sensors of the locker system, feature vectors related to physical attributes of the physical item subsequent to the activation of the locking mechanism; process the feature vectors related to the physical item based on reference feature vectors related to one or more reference items to determine a categorization of the physical item; in response to the categorization of the physical item satisfying one or more categorization conditions, (i) maintain the activation of the locking mechanism and (ii) provide product/service information related to a product or service for presentation to the user; assign one or more item return conditions to the physical item in response to receiving user acceptance of the product or service; and cause access rights to the physical item in the locker system to be enabled for the user in response to the user satisfying the one or more item return conditions.
5. The method of claim 4, wherein obtaining the attribute information includes: in response to the item being placed in the locker system, causing activation of a locking mechanism of the locker system to secure the item within the locker system.
1. A locker system for condition-based storing and return of one or more items, the locker system comprising: one or more processors programmed with computer program instructions that, when executed, cause the locker system to: in response to a physical item associated with a user being placed in the locker system, cause activation of a locking mechanism of the locker system to secure the physical item within the locker system; extract, from images obtained via one or more sensors of the locker system, feature vectors related to physical attributes of the physical item subsequent to the activation of the locking mechanism; process the feature vectors related to the physical item based on reference feature vectors related to one or more reference items to determine a categorization of the physical item; in response to the categorization of the physical item satisfying one or more categorization conditions, (i) maintain the activation of the locking mechanism and (ii) provide product/service information related to a product or service for presentation to the user; assign one or more item return conditions to the physical item in response to receiving user acceptance of the product or service; and cause access rights to the physical item in the locker system to be enabled for the user in response to the user satisfying the one or more item return conditions.
6. The method of claim 5 further comprising: maintaining, during the presentation of the product/service information to the user, the activation of the locking mechanism in response to the categorization of the item satisfying one or more categorization conditions.
1. A locker system for condition-based storing and return of one or more items, the locker system comprising: one or more processors programmed with computer program instructions that, when executed, cause the locker system to: in response to a physical item associated with a user being placed in the locker system, cause activation of a locking mechanism of the locker system to secure the physical item within the locker system; extract, from images obtained via one or more sensors of the locker system, feature vectors related to physical attributes of the physical item subsequent to the activation of the locking mechanism; process the feature vectors related to the physical item based on reference feature vectors related to one or more reference items to determine a categorization of the physical item; in response to the categorization of the physical item satisfying one or more categorization conditions, (i) maintain the activation of the locking mechanism and (ii) provide product/service information related to a product or service for presentation to the user; assign one or more item return conditions to the physical item in response to receiving user acceptance of the product or service; and cause access rights to the physical item in the locker system to be enabled for the user in response to the user satisfying the one or more item return conditions.
7. The method of claim 5 further comprising: deactivating a locking mechanism of the locker system to unlock the locker system in response to the categorization of the item not satisfying one or more categorization conditions.
5. A method implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: obtaining, via one or more sensors of a locker system, feature vectors related to one or more attributes of an item placed in the locker system by or behalf of a user; processing the feature vectors related to the item to determine a categorization of the item; providing product/service information related to a product or service for presentation to the user in response to the categorization of the item satisfying one or more categorization conditions; assigning an item return condition to the item in response to receiving user acceptance of the product or service; and causing access rights to the item to be enabled for the user in response to the user satisfying the item return condition.
8. The method of claim 5 further comprising: deactivating a locking mechanism of the locker system to unlock the locker system in response to (i) receiving user rejection of the product or service or (ii) the categorization of the item not satisfying the one or more categorization conditions.
8. The method of claim 4, wherein determining the categorization includes: determining an item type of the item based on the attribute information and reference information of a reference item of one or more reference items that is accepted for storage.
2. The locker system of claim 1, wherein determining the categorization of the physical item comprises determining an item type of the physical item based on (i) the feature vectors and (ii) the reference feature vectors, and wherein the one or more processors are caused to determine whether the categorization of the physical item satisfies the one or more categorization conditions by determining whether the item type of the physical item matches a reference item type of the one or more reference items.
9. The method of claim 8, wherein determining the categorization further includes: determining the categorization satisfies one or more categorization conditions based on the item type matching a reference item type of the reference item.
2. The locker system of claim 1, wherein determining the categorization of the physical item comprises determining an item type of the physical item based on (i) the feature vectors and (ii) the reference feature vectors, and wherein the one or more processors are caused to determine whether the categorization of the physical item satisfies the one or more categorization conditions by determining whether the item type of the physical item matches a reference item type of the one or more reference items.
10. The method of claim 8, wherein determining the item type includes: obtaining feature vectors related to the one or more attributes of the item; obtaining reference feature vectors related to the reference item; and determining the item type of the item as a reference item type of the reference item based on the feature vectors and reference feature vectors.
3. The locker system of claim 1, wherein determining the categorization of the physical item comprises determining a quantitative value of the physical item based on (i) the feature vectors and (ii) the reference feature vectors, and wherein the one or more processors are caused to determine whether the categorization of the physical item satisfies the one or more categorization conditions by determining whether the quantitative value of the physical item satisfies a value range condition.
11. The method of claim 4, wherein the attribute information is obtained via one or more of a weight sensor, a volume sensor, an infrared sensor, a camera, a three dimensional sensor, or a radio-frequency sensor of the locker system.
1. A locker system for condition-based storing and return of one or more items, the locker system comprising: one or more processors programmed with computer program instructions that, when executed, cause the locker system to: in response to a physical item associated with a user being placed in the locker system, cause activation of a locking mechanism of the locker system to secure the physical item within the locker system; extract, from images obtained via one or more sensors of the locker system, feature vectors related to physical attributes of the physical item subsequent to the activation of the locking mechanism; process the feature vectors related to the physical item based on reference feature vectors related to one or more reference items to determine a categorization of the physical item; in response to the categorization of the physical item satisfying one or more categorization conditions, (i) maintain the activation of the locking mechanism and (ii) provide product/service information related to a product or service for presentation to the user; assign one or more item return conditions to the physical item in response to receiving user acceptance of the product or service; and cause access rights to the physical item in the locker system to be enabled for the user in response to the user satisfying the one or more item return conditions.
12. The method of claim 4, wherein the one or more attributes includes a shape, a size, a color, a weight, a volume, a density, a configuration, or an identification code of the item.
5. A method implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising: obtaining, via one or more sensors of a locker system, feature vectors related to one or more attributes of an item placed in the locker system by or behalf of a user; processing the feature vectors related to the item to determine a categorization of the item; providing product/service information related to a product or service for presentation to the user in response to the categorization of the item satisfying one or more categorization conditions; assigning an item return condition to the item in response to receiving user acceptance of the product or service; and causing access rights to the item to be enabled for the user in response to the user satisfying the item return condition
12. The method of claim 5, wherein the one or more attributes includes a shape, a size, a color, a weight, a volume, a density, a configuration, or an identification code..

13. The method of claim 4 further comprising: obtaining reference information of a reference item from a storage system; and determining the categorization of the item based on the one or more attributes matching the reference information of the reference item.
2. The locker system of claim 1, wherein determining the categorization of the physical item comprises determining an item type of the physical item based on (i) the feature vectors and (ii) the reference feature vectors, and wherein the one or more processors are caused to determine whether the categorization of the physical item satisfies the one or more categorization conditions by determining whether the item type of the physical item matches a reference item type of the one or more reference items.
14. The method of claim 4 further comprising: generating unlock information based on the one or more attributes of the item, wherein the unlock information enables the user to deactivate a locking mechanism of the locker system to gain access to the item upon the item return condition being satisfied; and providing the unlock information to the user.
4. The locker system of claim 1, wherein the one or more processors is caused to: receive unlock information from the user, and deactivate the locking mechanism of the locker system to provide user access to the physical item in response to (i) receiving the unlock information and (i) the user satisfying the one or more item return conditions.
15. The method of claim 14, wherein the unlock information is generated based on the one or more attributes of the item.
4. The locker system of claim 1, wherein the one or more processors is caused to: receive unlock information from the user, and deactivate the locking mechanism of the locker system to provide user access to the physical item in response to (i) receiving the unlock information and (i) the user satisfying the one or more item return conditions.
17. The method of claim 4 further comprising: receiving unlock information from the user for unlocking the locker system; and causing deactivation of a locking mechanism of the locker system to provide user access to the item in response to (i) receiving the unlock information and (ii) the user satisfying the item return condition.
4. The locker system of claim 1, wherein the one or more processors is caused to: receive unlock information from the user, and deactivate the locking mechanism of the locker system to provide user access to the physical item in response to (i) receiving the unlock information and (i) the user satisfying the one or more item return conditions.
18. A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause operations to be implemented on a computer system, the operations comprising: obtaining, via a locker system, attribute information indicating one or more attributes of an item placed in the locker system; processing the attribute information of the item to determine a categorization of the item; providing product/service information related to a product or service for presentation to a user in response to the categorization; assigning an item return condition to the item; and causing access rights to the item to be enabled for the user in response to the user satisfying the item return condition.
1. A locker system for condition-based storing and return of one or more items, the locker system comprising: one or more processors programmed with computer program instructions that, when executed, cause the locker system to: in response to a physical item associated with a user being placed in the locker system, cause activation of a locking mechanism of the locker system to secure the physical item within the locker system; extract, from images obtained via one or more sensors of the locker system, feature vectors related to physical attributes of the physical item subsequent to the activation of the locking mechanism; process the feature vectors related to the physical item based on reference feature vectors related to one or more reference items to determine a categorization of the physical item; in response to the categorization of the physical item satisfying one or more categorization conditions, (i) maintain the activation of the locking mechanism and (ii) provide product/service information related to a product or service for presentation to the user; assign one or more item return conditions to the physical item in response to receiving user acceptance of the product or service; and cause access rights to the physical item in the locker system to be enabled for the user in response to the user satisfying the one or more item return conditions.
19. The computer-readable medium of claim 18, the operations further comprising: determining an item type of the item based on the attribute information and reference information of a reference item of one or more reference items that is accepted for storage.
2. The locker system of claim 1, wherein determining the categorization of the physical item comprises determining an item type of the physical item based on (i) the feature vectors and (ii) the reference feature vectors, and wherein the one or more processors are caused to determine whether the categorization of the physical item satisfies the one or more categorization conditions by determining whether the item type of the physical item matches a reference item type of the one or more reference items.
20. The computer-readable medium of claim 18, the operations further comprising: generating unlock information based on the one or more attributes of the item, wherein the unlock information enables the user to deactivate a locking mechanism of the locker system to gain access to the item upon the item return condition being satisfied; and providing the unlock information to the user.
4. The locker system of claim 1, wherein the one or more processors is caused to: receive unlock information from the user, and deactivate the locking mechanism of the locker system to provide user access to the physical item in response to (i) receiving the unlock information and (i) the user satisfying the one or more item return conditions.


Conclusion
There are no prior art rejections of claims 1-20; however, they are not allowable due to the double patenting rejections as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 10,157,362 (Johansson et al.), US Patent No. 10,043,151 (Zhu et al.), US Patent Application Publication No. 2018/0061157 (Zielkowski et al.), US Patent No. 8,253,533 (Jones), US Patent Application Publication No. 2020/0364650 (Kernick et al.), and US Patent Application Publication No. 2016/0133075 (Amdahl).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683